

114 HR 5678 IH: Stop Iran From Smuggling Weapons to Terrorists Act
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5678IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Ruiz introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize assistance and training to increase maritime security and domain awareness of foreign
			 countries bordering the Persian Gulf, the Arabian Sea, or the
			 Mediterranean Sea in order to deter and counter illicit smuggling and
			 related maritime activity by Iran, including illicit Iranian weapons
			 shipments.
	
 1.Short titleThis Act may be cited as the Stop Iran From Smuggling Weapons to Terrorists Act. 2.Authority to provide assistance and training to increase maritime security and domain awareness of foreign countries bordering the Persian Gulf, Arabian Sea, or Mediterranean Sea (a)PurposeThe purpose of this section is to authorize assistance and training to increase maritime security and domain awareness of foreign countries bordering the Persian Gulf, the Arabian Sea, or the Mediterranean Sea in order to deter and counter illicit smuggling and related maritime activity by Iran, including illicit Iranian weapons shipments.
			(b)Authority
 (1)In generalTo carry out the purpose of this section as described in subsection (a), the Secretary of Defense, with the concurrence of the Secretary of State, is authorized—
 (A)to provide training to the national military or other security forces of Israel, Bahrain, Saudi Arabia, the United Arab Emirates, Oman, Kuwait, and Qatar that have among their functional responsibilities maritime security missions; and
 (B)to provide training to ministry, agency, and headquarters level organizations for such forces. (2)DesignationThe provision of assistance and training under this section may be referred to as the Counter Iran Maritime Initiative.
				(c)Types of training
 (1)Authorized elements of trainingTraining provided under subsection (b)(1)(A) may include the provision of de minimis equipment, supplies, and small-scale military construction.
 (2)Required elements of trainingTraining provided under subsection (b) shall include elements that promote the following: (A)Observance of and respect for human rights and fundamental freedoms.
 (B)Respect for legitimate civilian authority within the country to which the assistance is provided. (d)Availability of fundsOf the amount authorized to be appropriated for fiscal year 2017 and available for operation and maintenance for Defense-wide activities, $50,000,000 shall be available only for the provision of assistance and training under subsection (b).
			(e)Cost sharing
 (1)Sense of CongressIt is the sense of Congress that, given income parity among recipient countries, the Secretary of Defense, with the concurrence of the Secretary of State, should seek, through appropriate bilateral and multilateral arrangements, payments sufficient in amount to offset any training costs associated with implementation of subsection (b).
 (2)Cost-sharing agreementThe Secretary of Defense, with the concurrence of the Secretary of State, shall negotiate a cost-sharing agreement with a recipient country regarding the cost of any training provided pursuant to section (b). The agreement shall set forth the terms of cost sharing that the Secretary of Defense determines are necessary and appropriate, but such terms shall not be less than 50 percent of the overall cost of the training.
 (3)Credit to appropriationsThe portion of such cost sharing received by the Secretary of Defense pursuant to this subsection may be credited towards appropriations available for operation and maintenance for Defense-wide activities.
 (f)Notice to Congress on trainingNot later than 15 days before exercising the authority under subsection (b) with respect to a recipient country, the Secretary of Defense shall submit to the appropriate congressional committees a notification containing the following:
 (1)An identification of the recipient country. (2)A detailed justification of the program for the provision of the training concerned, and its relationship to United States security interests.
 (3)The budget for the program, including a timetable of planned expenditures of funds to implement the program, an implementation timeline for the program with milestones (including anticipated delivery schedules for any assistance and training under the program), the military department or component responsible for management of the program, and the anticipated completion date for the program.
 (4)A description of the arrangements, if any, to support recipient country sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.
 (5)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.
 (6)Such other matters as the Secretary considers appropriate. (g)DefinitionIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (h)TerminationAssistance and training may not be provided under this section after September 30, 2020. 